Citation Nr: 0401734	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for glaucoma secondary to 
medications taken for service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from April 1954 to 
April 1957, from April 1959 to September 1966 and from May 
1968 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's request to reopen a 
previously denied claim for service connection for glaucoma 
based on submission of new and material evidence.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Service connection for glaucoma was originally denied by an 
RO rating decision of July 1976 on the basis that neither 
glaucoma nor increased intraocular pressure later diagnosed 
as glaucoma was documented in service or shown to be related 
to service.  The veteran did not appeal and the denial became 
final.  

In October 1997 the veteran requested that service connection 
be granted for an eye condition, glaucoma, on the basis that 
such disorder was secondary to VA-prescribed medications.  
The RO denied that claim in March 1998, finding that no new 
and material evidence to reopen the prior final denial of 
service connection for glaucoma had been received.  

The veteran in July 2000 submitted another request that 
service connection be granted for glaucoma secondary to VA-
prescribed medications.  The RO again found that no new and 
material evidence to reopen the claim had been received and 
the present appeal ensued.  

While the initial denial of service connection for glaucoma 
was based on a finding that an award of service connection 
based on direct service incurrence was not warranted, the 
veteran's October 1997 and July 2000 claims have asserted a 
different theory of entitlement - namely, that glaucoma is 
the result of use of medication for service-connected 
disability.  The issue of secondary service connection had 
never previously been adjudicated and is therefore not 
subject to the rules of law pertaining to the reopening of 
previously disallowed claims.  That issue must be adjudicated 
de novo following completion of all evidentiary development 
necessary to satisfy the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In particular, it is relevant that although the veteran 
requested in July 2000 that all treatment records from the VA 
Medical Center in Topeka be obtained, only outpatient records 
dated from May to September 2000 were received, and there is 
no indication that a request for earlier records was made.  
Also, an August 1997 outpatient treatment entry appears to 
suggest that glaucoma may be related to medication; hence an 
examination to obtain a clarifying medical opinion is 
necessary.  

Depending on the medical evidence received, it may be 
necessary for the RO to consider an additional theory of 
entitlement when the claim is readjudicated.  Specifically, 
if the evidence shows that the veteran's glaucoma is not 
proximately due to or the result of medication for a service-
connected disability but is aggravated by such medication, 
entitlement to service connection on the basis of aggravation 
should be considered.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In 
Allen, the United States Court of Appeals for Veterans Claims 
held that when aggravation of a nonservice-connected disorder 
is proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
before the aggravation.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  All VA medical records pertaining to 
the veteran should be obtained from the 
Topeka VA Medical Center for the period 
since November 1997.  

2.  The veteran should be accorded an 
additional opportunity to identify all 
medical providers from which he has 
received examination or treatment for 
glaucoma at any time since service.  All 
available medical records should be 
obtained from each provider identified by 
the veteran.  

3.  The veteran should undergo a VA 
examination by an ophthalmologist to 
determine the etiology of his glaucoma.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review of 
pertinent documents therein in 
conjunction with the examination. 

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following and provide a full 
statement of the basis for the 
conclusions reached.  

a.  The examiner should prepare 
a list of all medications 
previously or currently taken 
by the veteran for his service-
connected disabilities, which 
consist of right and left knee 
disabilities, depressive 
reaction and hemorrhoids.  

b.  Is it at least as likely as 
not that the veteran's 
postservice glaucoma is 
proximately due to or the 
result of the use of any of the 
medications on the above list?  

c.  If a proximate causal 
relationship is not found, is 
it nevertheless ascertainable 
whether the veteran has 
additional disability due to 
glaucoma as the result of the 
medications taken for his 
service-connected disabilities?  
In other words, is the glaucoma 
worse because of the use of 
such medications?  If so, such 
additional disability should be 
described.  

4.  The RO should then review de novo the 
issue on appeal.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


